Title: Jonathan Williams, Jr., to William Temple Franklin, 15 February 1783
From: Williams, Jonathan Jr.
To: Franklin, William Temple


My dear Billy.Nantes Feb. 15 1783.
The americans here do not understand the 23d Article of the Treaty, & I request you will as soon as may be do me the Favour to explain, whether, By the Canary Islands is meant only the Latitude of those Islands, & thus on a line of Latitude, Ships may in one month be in Safety in any Longitude if not to the Southard of the Canaries; or whether it is meant that the Canary Islands are to be considered as a Point which must not be passed either westward or Southward. You will see that the explanation of this may save a months Time, or on the other Hand prevent Ships running into Danger. I request an immediate answer & am most affectionately my dear Billy ever Yours
J Williams J
 
Addressed: A Monsieur / Monsieur Billy Franklin / chez Son excellence le Docteur Franklin / à Passy / Pres Paris
Note by Franklin: It is the Latitude of the Canary Islands
Notation: Williams, 15. Feby. 1783.
